POULIOT, J.
This cause is before the Court on defendant’s motion for a new trial after the plaintiff received a verdict from the jury in the sum of $400.
The plaintiff’s evidence showed that on 'September 28, 1930, about 11 o’clock in the morning, he was driving along Chalkstone avenue in Providence in an easterly direction, when his car was struck by the defendant’s automobile coming out of Lawn street and being driven by Miss Evelyn L. Thompson.
There seems to be no serious dispute as to the negligent operation of the defendant’s automobile by Miss Thompson, the controversy being as to whether or not liability should attach to the defendant.
It appears that the defendant and Miss Thompson attended the same church; that on this Sunday morning both attended Sunday School but in different classes; that the defendant had parked his car outside the church building and when Sunday School let out, he went with some other young men in another automobile to convey one of the group to the Armory of Mounted Commands on North Main street; that when he returned to where he had parked his car, he found it gone and was informed by the father of one of the three girls in defendant’s car at the time of the collision, that his car was involved in an accident; that he had never given Miss Thompson any permission to use his car and that she had done so without his consent or knowledge.
Miss Thompson had two girl companions with her in defendant’s automobile. They all said that when they came out of Sunday School, they saw the defendant’s car and got into it; that it was suggested that it would *249be a good joke on tbe defendant if they drove bis ear away and left it in front of tbe borne of one of tbe girls; that Miss Thompson, wbo was not a licensed operator but wbo was at that time learning to drive under her father’s supervision, started tbe car and they went for a short drive, ending in tbe collision. They corroborated defendant’s claim that tbe defendant bad no knowledge of their using bis car or that be bad given any consent.
For plaintiff: James E. Brothers, Peter L. Cannon, Sidney L. Rabino-witz.
For defendant: Ralph T. Barnefield.
Tbe only testimony which tends to tie up tbe defendant with liability is tbe statements of Mr. and Mrs. Ford, a Mr. Monahan, and a Mr. Sylvester, wbo operated the third car involved in tbe collision, to the effect that after tbe accident tbe defendant appeared on tbe scene and said be bad given Miss Thompson permission to use tbe car and would make good for tbe damage, which statement tbe defendant strenuously denied making.
It does not seem probable that a man wbo was guiltless of any wrongdoing would make statements assuming responsibility for the wrong and then within a very short time appear at tbe police station and in tbe presence of tbe operator of tbe car, as was done in this particular case, report that bis car bad been stolen.
Tbe Court is of tbe opinion, and strenuously so, as it recalls tbe sincere manner in which tbe three young ladies told their story, that instead of a preponderance of evidence in favor of tbe plaintiff having been shown, there is a very strong preponderance in favor of tbe defendant.
Tbe verdict of tbe jury is clearly erroneous when viewed in tbe light of tbe evidence and should be overturned.
Motion for new trial granted.